Citation Nr: 9900219	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or for reason of being 
housebound.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4514.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to March 1966.  
These matters come to the Board of Veterans Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to special monthly pension.  In a 
September 1995 decision the RO Committee on Waivers and 
Compromises (Committee) granted the veterans request for 
waiver of recovery of $1000 of an existing $5514 overpayment, 
but denied waiver of recovery of the remaining $4514 
overpayment on the basis that the veteran had acted in bad 
faith in creating that amount of the overpayment.  The 
overpayment occurred due to the receipt of unreported income 
in 1992.  The veteran has perfected appeals of the February 
1995 and September 1995 decisions.

This case was previously before the Board in September 1997, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to special monthly 
pension because he has chronic renal failure and requires 
dialysis three times per week.  He also contends that 
recovery of the overpayment should be waived because recovery 
would cause him an undue hardship.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or for reason of being housebound.  It is the 
further decision of the Board that the veteran acted in bad 
faith in creating the $4514 overpayment of improved pension 
benefits, and that waiver of recovery of the overpayment is 
precluded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran is not blind, a patient in a nursing home, or 
bedridden; he is able to dress, feed, bath, and attend to the 
wants of nature by himself; he does not need assistance with 
a prosthetic or orthopedic appliance; and he does not require 
protection from the hazards of his daily environment.

3.  The veteran has a single disability that has been rated 
as permanently and totally disabling, but he does not have 
additional disabilities independently ratable at 60 percent 
or more, nor is he confined to his home or the immediate 
premises.

4.  The veteran acted in bad faith in creating the 
overpayment of $4514 of improved pension benefits by failing 
to timely report the receipt of countable income.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(b) and (c), 1521(d) and (e), 5107 (West 1991); 
38 C.F.R. §§ 3.351(a)-(d), 3.352(a) (1998).

2.  The veteran acted in bad faith in creating the 
overpayment of $4514 of improved pension benefits, and waiver 
of recovery of the overpayment is precluded.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Pension

The Board concludes that the veteran's claim for special 
monthly pension is well grounded because the evidence shows 
that it is plausible.  VA has a duty, therefore, to assist 
him in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The relevant evidence pertaining to the 
issue consists of VA and private treatment records, the 
report of a VA examination in April 1997, and the veterans 
statements and testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veterans claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

A.  Factual Background

The evidence shows that the veteran was granted improved 
pension benefits in October 1987 based on the following 
disabilities: cirrhosis of the liver, rated as 70 percent 
disabling; the postoperative residuals of a vagotomy and 
pyloroplasty, rated as 20 percent disabling; and the 
residuals of a right wrist wound, a perianal abscess, and 
arthralgia of the right hip, each of which were rated as 
10 percent disabling.  The combined rating for all of the 
disabilities was 80 percent.

The grant of pension benefits was based on a June 1987 VA 
hospital summary that shows the veteran was hospitalized in 
May 1987 for alcoholic hepatitis with hepatic coma, hepatitis 
A and B by serology, chronic renal failure of unclear 
etiology, cirrhosis of the liver, and gastrointestinal 
bleeding with a history of vagotomy and pyloroplasty for 
peptic ulcer disease.  Examination revealed that the veteran 
had jaundiced eyes, an enlarged abdomen and liver, guaiac-
positive stool, edema, and that he was comatose.  He was 
discharged from the hospital following treatment in 
relatively good health, but was readmitted in July 1987 for 
advanced cirrhosis of the liver with portal-systemic 
encephalopathy, with a known history of hepatorenal syndrome.  
He improved with treatment and was again discharged from the 
hospital, with a poor prognosis due to alcoholic cirrhosis.  
He has received VA pension benefits since October 1987.

In a December 1991 rating decision service connection was 
granted for post-traumatic stress disorder (PTSD), based on a 
November 1991 Board decision, and the disorder was assigned a 
10 percent disability rating.

A June 1993 hospital summary shows that the veteran had 
longstanding hypertension and chronic renal failure, a remote 
history of cirrhosis of the liver and alcohol abuse, a 
history of peptic ulcer disease with a vagotomy and 
pyloroplasty in 1969, and a history of nephrotic syndrome.  
He reported having stopped drinking eight years previously.  
The social history indicates that he was divorced and lived 
with his mother.  Examination revealed that he appeared to be 
chronically ill, and he was admitted for the treatment of 
acute pneumonia.  He was discharged from the hospital 
following treatment with diagnoses of left basilar pneumonia, 
essential hypertension, chronic renal failure, chronic anemia 
secondary to the renal failure, chronic malnutrition, and a 
history of cirrhosis of the liver.

A June 1994 hospital summary indicates that the veteran had 
end stage renal disease, and that he was hospitalized for the 
initiation of renal dialysis due to uremia.  His medical 
history was relevant for hypertension with secondary chronic 
renal insufficiency and a history of peptic ulcer disease.  
No other disabilities were shown.  Physical examination 
revealed no abnormalities, with the exception of a systolic 
ejection murmur.  A dialysis shunt was surgically placed, and 
dialysis was initiated.  The treating physician stated that 
the veteran was asymptomatic, with the exception of mild 
dizziness immediately following the dialysis.  At the time of 
discharge he was reportedly doing well, and arrangements were 
made for him to received dialysis three times per week at a 
private medical facility near his home.

Private treatment records show that beginning in July 1994 he 
received dialysis three times per week.  The treatment 
provided included medication, social and diet counseling, and 
nutritional supplements.  He was generally reported to be 
doing well.

Based on this evidence, in a February 1995 rating decision a 
100 percent disability rating was assigned for end stage 
renal disease requiring dialysis, and the 20 percent rating 
for post-operative vagotomy and pyloroplasty with a history 
of cirrhosis was continued.  The disability rating for the 
service-connected residuals of a right wrist wound was 
increased from 10 to 20 percent, and the 10 percent 
disability ratings for PTSD, a perianal cyst, and arthralgia 
of the right hip were continued.  

In his April 1995 notice of disagreement and his May 1995 
substantive appeal the veteran stated that he required 
dialysis three times per week, and that he had been placed on 
a list to receive a kidney transplant.  He also claimed to 
have hypertension, PTSD, a shrapnel injury to the right 
wrist, and to have undergone ulcer surgery in 1969.  He 
asserted that he should be granted special monthly pension 
because he had been placed on the kidney transplant list, and 
because of the symptoms and complications of chronic renal 
failure, including dialysis three times per week.

An August 1996 private medical report shows that since June 
1994 the veteran had required renal dialysis three times per 
week for 3.5 hours per treatment due to end stage renal 
disease.  The report also shows that he was hospitalized five 
times during the previous year due to various problems 
associated with kidney failure.

In conjunction with an April 1997 VA medical examination the 
veteran reported that after having had a vagotomy and 
pyloroplasty in 1969 he had intermittent abdominal 
discomfort, but he denied having any other significant 
symptoms.  He also reported having occasional discomfort 
after having had minor surgery for a perianal abscess in 
1980.  He stated that he had end stage renal disease, for 
which he underwent dialysis.

As a result of the examination the physician found that the 
veteran did not require an attendant in reporting for the 
examination, in that he was able to drive himself.  He was 
not found to be blind, and he denied having any other general 
body symptoms.  He was reported to appear well-nourished and 
well-built, with no amputations, no abnormalities in the 
lower extremities, and no deficits of weight bearing or 
propulsion.  The physician also found that the veteran was 
able to protect himself in all manners, perform self care, 
and travel beyond the premises of his home.  He reported 
staying at home, participating in social activities outside 
the home, doing his own laundry, and doing some of the 
cooking.  The physician found that he could walk a 
desirable distance without assistance and leave his home 
whenever he wanted.

VA treatment records for June 1994 through December 1997 show 
that the veteran received periodic check-ups for end stage 
renal disease, and that he obtained his medication for the 
disorder from VA.  He was generally reported to be doing 
well, to be asymptomatic, and to have no other medical 
problems.  Private treatment records show that he received 
ongoing dialysis and the care required for conducting the 
dialysis, including a number of surgical procedures for 
changing and maintaining the intravenous shunt.

B.  Law and Regulations

The provisions of 38 U.S.C.A. § 3.351(b) define the need for 
aid and attendance as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).

Section 3.351(c), which is labeled [a]id and attendance; 
criteria, establishes three alternative criteria that 
constitute helplessness. 38 C.F.R. § 3.351(c).  Neither of 
the first two criteria under section 3.351(c) is applicable 
to this case because the first provision deals with 
situations where the claimant is legally blind, 38 C.F.R 
3.351(c)(1), and the second provision deals with situations 
where the claimant is confined to a nursing home because of 
mental or physical incapacity, 38 C.F.R 3.351(c)(2). 

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a), which provides:
The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  It is not required 
that all of the disabling conditions 
enumerated in this paragraph be found to 
exist before a favorable rating may be 
made. The particular personal function 
which the veteran is unable to perform 
should be considered in connection with 
his or her condition as a whole. It is 
only necessary that the evidence 
establish that the veteran is so helpless 
as to need regular aid and attendance, 
not that there be a constant need.
38 C.F.R. § 3.352(a).

The United States Court of Veterans Appeals (Court) has 
interpreted § 3.352(a) as meaning that although all of the 
enumerated factors need not be met for a finding of 
helplessness, at least one of the factors must be found in 
order to make such a finding.  Turco v. Brown, 9 Vet. App. 
222 (1996),

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b), see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

C.  Analysis

The evidence shows that although the veteran is required to 
undergo renal dialysis three times a week due to end stage 
renal disease, the functional limitations imposed by the 
disease and the required treatment are not so severe as to 
meet the criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance.  The 
veteran is not blind, nor is he confined to a nursing home.  
He is able to dress, feed, and bathe himself, and attend to 
the wants of nature without assistance.  He does not require 
the use of a prosthetic or orthopedic appliance, nor does he 
require protection from the hazards of his daily environment.  
38 C.F.R. § 3.352(a).  There is no evidence of any of the 
enumerated factors in 38 C.F.R. § 3.352(a) necessary for a 
finding of helplessness and need for aid and attendance.

The veteran has been assigned a 100 percent disability rating 
for end stage renal disease requiring dialysis.  In addition, 
he has been assigned a 20 percent rating for gastrointestinal 
disorders, a 20 percent rating for the right wrist disorder, 
and 10 percent ratings for PTSD, the perianal abscess, and 
right hip arthralgia.  The combined rating for the disorders 
that are in addition to end stage renal disease is 
50 percent.  38 C.F.R. § 4.25.  The medical evidence does not 
indicate that increased disability ratings are warranted for 
any of the claimed disorders.  The Board finds, therefore, 
that although the veteran has been rated as permanently and 
totally disabled, he does not have additional disabilities 
rated at 60 percent or higher.

The evidence also shows that the veteran is able to drive a 
car, walk a desirable distance without assistance, and 
leave his premises whenever he wants.  The Board finds, 
therefore, that he is not substantially confined to his 
dwelling and the immediate premises, and that the criteria 
for special monthly pension for the reason of being 
housebound have not been met.  For the above-stated reasons 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or for reason of being housebound.

II.  Waiver of Overpayment

A.  Factual Background

The veteran claimed entitlement to pension benefits in 
September 1987, at which time he denied having any income, 
but he reported that he had applied for disability benefits 
from the Social Security Administration.  He filed yearly 
Eligibility Verification Reports (EVRs) from 1989 through 
1991 and was notified on several occasions of the requirement 
to report any change in his income.  In November 1992 he 
submitted an EVR for the period of November 1991 through 
October 1992 in which he denied having received any income 
other than his VA pension.

The evidence shows that in May 1993 the veteran verified that 
in 1990 he had received income from gambling winnings that 
had not been reported on his EVR, and which had resulted in 
an overpayment of pension benefits for 1990.  He made no 
reference to having received gambling winnings in 1992.  In 
requesting waiver of recovery of the 1990 overpayment in 
November 1993, he stated that he and five friends had 
contributed to purchase a pari-mutuel ticket at the dog 
races, which resulted in winning $936.  He also stated that 
the money was divided equally among those contributing to 
purchase the ticket, but that he cashed the ticket and that 
the total winnings were, therefore, attributed to him.  He 
also stated that he only realized $156 from the winnings, and 
that he was not aware that receipt of the gambling winnings 
would affect his pension amount.  Recovery of the overpayment 
for 1990 was waived in January 1994 on the basis that 
recovery was against equity and good conscience.

In a November 1993 EVR, which pertained to the period of 
November 1992 through October 1993, the veteran again denied 
having any income other than his VA pension benefits.  

Evidence received from the Social Security Administration 
shows that the veteran began receiving monthly disability 
benefits in September 1994 in the amount of $625.  The 
evidence also shows that the veteran did not, report the 
receipt of those Social Security benefits, including a large 
retroactive payment, which resulted in an additional 
overpayment of improved benefits for 1994-1996.  The Board 
denied waiver of recovery of the overpayment resulting from 
the unreported receipt of Social Security benefits in 
September 1997.

In February 1995 the veteran verified having received 
unreported income in 1992 of $5234 from three different 
sources.  The retroactive allocation of the income to the 
1992 benefit period, and the reinstatement of the veterans 
20 percent VA compensation, resulted in an overpayment of 
pension benefits in the amount of $5514.

In the September 1995 decision by the Committee, recovery of 
$1000 of the overpayment was waived on the basis that that 
amount of the overpayment was due to administrative error.  
Waiver of recovery of the remaining balance of $4514 was 
denied on the basis that the veteran had acted in bad faith 
in causing the overpayment, in that he had failed to report 
the receipt of the income.

In a May 1995 Financial Status Report the veteran reported 
that his only income consisted of his VA pension in the 
amount of $669.  He also reported monthly expenses that 
totaled $669, including $250 for rent, $175 for food, $128 
for utilities, $70 for car insurance and gas, and $46 in 
payments on installment contracts.  The installment contract 
was for a loan obtained in 1993 for car maintenance.

In his September 1995 notice of disagreement he stated that 
he did not understand how the amount of the overpayment had 
been determined, and requested that he be provided an audit 
explaining the computation of the overpayment.  The audit and 
explanation was provided to him in October 1995.

In a June 1996 Financial Status Report the veteran stated 
that he received income in the amounts of $599 from Social 
Security and $253 from VA.  His expenses totaled $964.67, 
including $250 for rent, $175 for food, $128 for utilities, 
$70 for car insurance and gas, $275 for prescriptions, $20.67 
for life insurance, and $46 for payments on an installment 
contract.  In a June 1996 statement he reported that most of 
his income was used for transportation to his dialysis 
treatments.

In a September 1996 Financial Status Report the veteran 
stated that his only income was $590 from Social Security, 
and that his monthly expenses totaled $992.  His expenses 
included $80 for food, $155 for utilities, $41.29 for life 
insurance, $75 for clothing, $75 for unreimbursed medical 
expenses, $117 for car insurance and gas, and $449 in 
installment payments on contracts.  The installment payments 
included $53 for a loan obtained in March 1996, and $396 for 
a loan taken out in October 1994 to purchase an automobile.  
In an additional September 1996 Financial Status Report he 
reported that his only income was the $599 that he received 
from Social Security, and that he had $1205.29 in expenses.

During a September 1996 hearing he testified that $3432 of 
the income shown for 1992 constituted gambling winnings from 
betting on horse races, which was reported under his Social 
Security number because individuals at the race track paid 
him $50 on two separate occasions to cash in winning tickets.  
He denied having received any of the proceeds, except for the 
$100 that he was paid.  He stated that the amount of $1802 
was also from gambling winnings, in that he and two friends 
bet at the dog races and the winnings were reported under his 
Social Security number because he cashed in the ticket.  He 
also stated that the gambling proceeds were actually divided 
equally among him and his two friends, and that he only 
received $600 from the transaction.

The veteran also testified that he knew he was required to 
report income that he received, which he interpreted as wages 
from employment, but that he did not think he was required to 
report gambling winnings.  When questioned on whether he had 
reported the receipt of Social Security benefits beginning in 
September 1994, he stated that he had reported the income to 
the veterans representative at the medical center, with the 
assurance that it would be reported to VA.  He denied having 
intentionally failed to report the receipt of income, and he 
denied having made any false statements to VA.  He stated 
that his current income included $195 from VA and $590 from 
Social Security, but that beginning in October 1996 he would 
no longer receive any VA pension.  He also stated that he 
lived with his mother and that he used his income to pay for 
food, utilities, and medication, and that he had no income 
left over.

In October 1997 the veteran was asked to provide evidence 
verifying that the income shown for 1992 was actually 
received by other individuals.  He responded that he did not 
actually know the other individual, that the individual 
appeared to be disabled and need assistance cashing in the 
ticket, and that he did not receive any benefit from the 
money reported under his Social Security number.  He made no 
reference to the two friends with whom he reportedly shared 
the proceeds of the $1802 in winnings.


B.  Laws and Regulations

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660.  Payments of any kind and from any source 
are countable income for determining eligibility for VA 
improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment.  The 
term bad faith generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
anothers expense.  A veterans conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965(b).


C.  Analysis

The veteran claims that he did not receive all of the income 
shown for 1992 and that the income was received by other 
individuals.  He was asked to submit corroborative evidence 
that other individuals had received the gambling winnings, 
but he provided no such evidence.  He testified that $1802 of 
the income was shared with two friends, and that the 
remainder was given to someone who paid him $50 each time to 
cash in a winning ticket.  

When asked to provide evidence that the income was not truly 
his, the veteran referred only to having cashed in the 
tickets for an individual he didnt know, and made no 
reference to sharing winnings with his friends.  The evidence 
indicates that the gambling proceeds were paid to him, in 
that they were reported under his Social Security number, and 
he does not claim otherwise.  In the absence of corroborative 
evidence showing that the winnings actually belonged to other 
individuals and was received by them, the Board finds that 
the veteran did received $5234 in unreported income in 1992.  
His assertions to the contrary are not credible.  He has made 
inconsistent statements regarding his income on numerous 
occasions.

The evidence shows that from 1987 through 1992 the veteran 
was instructed periodically of the need to report any change 
in his income, which is a duty that he has acknowledged.  The 
forms and the instructions accompanying the EVRs instruct the 
pension recipient to report all income from any source.  In 
his EVRs for 1992, which were filed in November 1992 and 
November 1993, he failed to report the receipt of any income, 
although he had, in fact, received $5234 in gambling winnings 
during 1992.  

Although he was informed in 1993 that gambling winnings were 
countable as income for VA purposes, he did not report having 
received the income in 1992.  In a May 1995 Financial Status 
Report he reported that his only income consisted of his VA 
pension in the amount of $669, although he was, in fact, also 
receiving Social Security benefits at that time.

The veteran began receiving Social Security benefits in 1994, 
but did not report receiving the additional income to VA, 
although he testified that he knew he had to report the 
receipt of Social Security benefits.  The Board finds that 
his assertion that he did not know that gambling winnings 
affected his eligibility for VA pension is not credible.  He 
was informed of the need to report such income on many 
occasions.  He did not report this income even after being 
made aware of an earlier overpayment created as the result of 
his failure to report gambling winnings.

For the reasons discussed above, the Board finds that the 
veteran exhibited bad faith in creating the $4514 overpayment 
of improved pension benefits, in that he failed to report the 
income when it was received for the purpose of seeking an 
unfair advantage, that he knew the income should have been 
reported, and that, as a result, a loss to the government 
occurred.  Because the veteran acted in bad faith in creating 
the overpayment, consideration of whether recovery of the 
overpayment is against equity and good conscience is not 
applicable.  The Board has determined that waiver of recovery 
of the $4514 overpayment of improved pension benefits is 
precluded.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).



ORDER

The claim of entitlement to special monthly pension based on 
the need for regular aid and attendance or for reason of 
being housebound is denied.

The claim for waiver of recovery of the $4514 overpayment of 
improved pension benefits is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
